Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/15/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 9-10 and 12-16 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed o n4/21/2021.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.   
The claim 1 as amended is edited from original claims 1, 10 and 11.  The claimed scope is different.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 12 recites “a holder accommodation portion” such that “the output portion includes a holder accommodation portion which surrounds the tubular portion of the magnet holder”.   The element is not indicated or shown in drawing. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended such as “the magnet holder is joined to the output shaft” from “the magnet holder is indirectly joined to the output shaft”.  There is new issue in the amendment.  Deletion of limitation “indirectly” means the magnet holder is joined to the output shaft either directly or indirectly.  
Applicant discloses that [abstract, 0006, 0060] the invention with specific feature that the magnet holder 44 is indirectly joined to the output shaft 41 with the driven shaft 90 interposed therebetween. The magnet holder 44 is directly fixed to the driven shaft 90 (not the output shaft 41 directly).  According to this constitution, since the magnet holder 44 is directly fixed to the driven shaft 90, the rotation angle of the driven shaft 90 can be accurately detected using the output portion sensor 72 without being affected by wobbling of spline fitting between the output shaft 41 and the driven shaft 90.  
The invention does not have a disclosure that the magnet holder is joined to the output shaft either directly.  
MPEP 2163.05 describes “omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention.  A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 9 has been amended such as “the magnet holder is joined to the output shaft” from “the magnet holder is indirectly joined to the output shaft”.  It is vague and indefinite whether the magnet holder is joined to the output shaft directly or indirectly. 
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond.  Refer rejection under 112 (first) above. 
Just for purpose of examination, it is interpreted either directly or indirectly.  
(2) Claim 12 recites “a holder accommodation portion” such that “the output portion includes a holder accommodation portion which surrounds the tubular portion of the magnet holder”.  The element is vague and indefinite which element being pointed out.  The element is not described in specification, and indicated or shown in drawing.  
In Fig. 2, the output portion is 40, the tubular portion of the magnet holder is 44a.  Element surrounding the tubular portion of the magnet holder is 123a which is a portion 
	(3) Claim 13 recites “the output shaft includes a recessed portion into which the projection portion is inserted in an end portion on the magnet holder side”.  It is vague and indefinite.  There is insufficient antecedent basis for the limitation in said “the magnet holder side”.   The output shaft includes a recessed portion into which the projection portion (of the magnet holder) is inserted in an end portion on the magnet holder side”.   It is unclear what it mean by “the projection portion (of the magnet holder) is inserted in an end portion on the magnet holder side”.   One in skilled people would see the projection portion (of the magnet holder) is inserted in said “a recessed portion” of the output shaft, but not as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GOTO  et al (JP 2010068559 A, IDS) in view of Becker et al (US 20080272660 A1).  
As for claim 9, GOTO discloses an electric actuator comprising:
a motor portion (2, Fig. 3) that includes a motor including a motor shaft (3) which extends in an axial direction; 
a decelerator (gears 4 in 23) that is joined to one axial side of the motor shaft; and 
an output portion (48, etc.) that includes an output shaft (48) to which rotation of the motor shaft is transmitted via the decelerator; wherein
the output shaft includes a joint portion which is joined to a driven shaft (109); 
the output portion includes a sensor magnet (85) and a magnet holder (87: 87a, 87b) which holds the sensor magnet (85); 
the magnet holder (87) is joined to the output shaft (48) and is fixed to the driven shaft (109); 
the joint portion of the output shaft includes a shaft insertion hole (see dot line, Fig. 2) into which the driven shaft (109) is inserted; and 
the magnet holder (87, Fig. 3) includes a tubular portion (87a) into which the driven shaft (109) is inserted.  (GOTO’s drawing is shown less accurately indicating 
GOTO failed to disclose an elastic member which causes a radial elastic force to be exerted between an inner circumferential surface of the tubular portion and an outer circumferential surface of the driven shaft.
Becker discloses a magnet holder (8, Fig. 2) which holds the sensor magnet (9), wherein the magnet holder (8, Fig. 2) includes a tubular portion into which the driven shaft (4) is inserted and an elastic member (10) which causes a radial elastic force to be exerted between an inner circumferential surface of the tubular portion and an outer circumferential surface of the driven shaft.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to compensate for different amounts of thermal expansion.  

As for claim 10, GOTO as combined discloses the electric actuator according to claim 9, wherein the magnet holder is disposed on a near side or a far side in a shaft insertion direction with respect to the shaft insertion hole (Figs. 2-3).   
As for claim 12, GOTO as combined discloses the electric actuator according to claim 9, wherein the output portion includes a holder accommodation portion (considered with 68, Fig. 2) which surrounds the tubular portion (87b) of the magnet holder (see at 80); the holder accommodation portion includes a circumferentially extending recessed groove on an inner surface (for bearing 78); and the magnet holder includes a movement restriction portion (87a does to hold magnet) which protrudes 
As for claim 13, GOTO as combined discloses the electric actuator according to claim 9, wherein the magnet holder (87) includes a projection portion (87b) which protrudes axially from an end portion (inner end on the output shaft side) of the tubular portion on the output shaft side.  The limitation “the output shaft includes a recessed portion into which the projection portion is inserted in an end portion on the magnet holder side” is vague and indefinite.  For purpose of examination, it is interpreted that “the output shaft includes a recessed portion (radially recessed at location of 87b relative to main body of the shaft) into which the projection portion (87b) is inserted/plugged in on an end”.  
As for claim 15, GOTO as combined discloses the electric actuator according to claim 10, wherein the shaft insertion hole is a spline hole (for nut shape of 109).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GOTO in view of Becker, and in further view of Vogt et al (US 6367344 B1).  
As for claim 16, references above failed to teach electric actuator according to claim 9, wherein the motor and the output portion are disposed radially side by side with respect to the motor; the magnet holder is positioned on a side radially outward from the motor (it is understood requiring completely outward.  If at least partially outward, GOTO reads on it).
Vogt discloses (see Fig. 3) the motor (114) and the output portion (150) are disposed radially side by side with respect to the motor (it is understood requiring In re Japikse, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/JOHN K KIM/Primary Examiner, Art Unit 2834